Citation Nr: 1442012	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected meningitis.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran had active duty service from January 1959 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was originally before the Board in November 2010, when it was remanded for additional development.

In December 2012, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Joint Motion for Remand, representatives for the Secretary and the Veteran agreed to vacate the Board's December 2012 decision, and the issue was remanded to the Board by Order of the Court.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 Joint Motion for Remand, the parties noted that the June 2011 VA examination was inadequate insofar as it failed to provide a medical opinion regarding whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected meningitis.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Accordingly, a new VA psychiatric examination is needed to determine whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected meningitis.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board thus finds that a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to obtain an opinion as to whether he suffers from a psychiatric disorder that has been aggravated by the service connected meningitis.  The claims folder must reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disorder has been permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the service-connected meningitis.  If the examiner concludes that the current psychiatric disorder has been permanently worsened beyond natural progression (aggravated), the examiner should attempt to quantify the degree of worsening caused by the service-connected meningitis.  The examiner should explain the reasoning for the opinions provided. 
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

